Title: From Thomas Jefferson to Jacob Wagner, 9 August 1805
From: Jefferson, Thomas
To: Wagner, Jacob


                  
                     Monticello Aug. 9. 05.
                  
                  Th: Jefferson presents his compliments & thanks to mr Wagner for the translation of the German letter, which as is usual, turns out not worth the trouble. he now returns papers recieved partly from mr Madison partly from mr Wagner he desires a Commission may be issued to James Holmes of Georgia to be Collector of Sunbury in Georgia v. George Foster, resigned.
               